DETAILED ACTION
This action is in reply to papers filed 5/31/2022. Claims 1-7 and 17-31 are pending and examined herein. 

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180255752A1, Published 9/13/2018.

Drawings
Acknowledgement is made of substitute drawings filed 5/31/2022. These drawings are acceptable. 

Moot Objection
The objection to claim 12 is moot in view of cancellation of claim 12. 

Withdrawn/Moot Rejection(s)
The 35 U.S.C. 112 (b) rejection of claims 3, 4, 5, 6 and 7 are withdrawn in view of the amendments made to the claims. The 112 (b) rejection of claim 10 is moot in view of the cancellation of the claims. 
The 35 U.S.C 101 rejection of claims 1-7 is withdrawn in view of the amendments made to independent claim 1. The 101 rejection of claims 9, 12 and 14-16  is moot in view of the cancellation of the claims. 
The 35 U.S.C 102 (a) (1) rejection of claims 1-7 as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Slavin et al. (Nature volume 272, pages624–626 (1978)) is withdrawn in view of the amendments made to independent claim 1. In addition, the claims are withdrawn in view of Applicant’s persuasive arguments regarding the patentably distinct differences between the lymphoma claims of the instant claims and that of Slavin et al. The 102 (a)(1)/103 (a) rejection of claims 8-12 and 14-16  is moot in view of the cancellation of the claims. 
The 35 U.S.C. 103 (a) rejection of claim 13 as being unpatentable over Slavin et al. (Nature volume 272, pages624–626 (1978))  and further in view of Triplett et al. (Clin Cancer Res 2015;21(17 Suppl):Abstract A02.) is moot in view of the cancellation of claim 13. 


Objection(s) Necessitated by Amendments
Claim 31 is objected to because of the following informalities:  The preamble of the claim is drawn to an in vitro method for the assessment of the effect of an agent on lymphoma cells or on the interaction of lymphoma cells and tumor microenvironment. However, the last line of the claim recites  evaluating the effect of the agent on the propagation of the lymphoma cells. There is an inconsistency between the objective recited in the preamble and the last step in the body of the claim. 
Appropriate correction is required.


Rejection(s) Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein said lymphoma cells” and “the lymphoma cells” in lines 6-7 and 10, respectively. At issue here is that claim 1 is drawn to two lymphoma cell populations- lymphoma cells from the DSMZ ACC3278 cell line and cells derived from the DSMZ ACC3278 cell line. In reciting “said lymphoma cells” and “the lymphoma cells” it is unclear which lymphoma cell population the claims refer to. Further exacerbating this issue is that the dependent claims also generically refer to “the lymphoma cells” or “said lymphoma cells.” For example, see claim 2 which generically recites “said lymphoma cells” and claim 17 which generically recites “the lymphoma cells.” In this regard, and because they fail to clarify the confusion, claims that depend on claim 1 (2-7 and 17-23) are also included in this rejection. 
Independent claims 24, 31, 33 are also subject to this rejection as they also recite two lymphoma cell populations- lymphoma cells from the DSMZ ACC3278 cell line and cells derived from the DSMZ ACC3278 cell line and recite the phrases “wherein said lymphoma cells” and/or “the lymphoma cells.”  See claim 24 at line 7, claim 31 at lines 7 and 9 and claim 33 at line 5. The dependent claims (25-30 and 32) of these independent claims are also included in this rejection.

Claim 33 is separately rejected under 35 U.S.C. 112 (b). This is because the second step recites “providing lymphoma cells positive for CD19, B220, MHC II, surface IgG2a/kappa, and MAC-1, and negative for CDS and tumor stroma from the mouse.” Emphasis added. This recitation is confusing because it is unclear how you provide cells from the mouse. Cells are either provided to the mouse or cells are obtained from the mouse.  In addition, the step of co-culturing is confusing because it is unclear which lymphoma cells are being co-cultured. Are these the lymphoma cells from the DSMZ ACC3278 cell line? Are these the lymphoma cells derived from the DSMZ ACC3278 cell line? Or are these the lymphoma cells provided from the mouse?

Separately, claims 3 and 17 are rejected under 35 U.S.C. 112 (b). The claims are copied below in full. 


    PNG
    media_image1.png
    254
    917
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    221
    978
    media_image2.png
    Greyscale


It is acknowledged that the specification teaches the term “primary site of expansion” refers to the site(s) of localization of the cells according to the invention where the cells migrate before they colonize the spleen or the peripheral lymph nodes (see para. 13 of PgPub). However, this definition does not clarify the metes and bounds of the claims. This is because, when administered intraperitoneally to a mouse at the recited dose, the claims require the cells to expand to one or more sites selected from the omentum and the FALC. The inclusion of “as primary site of expansion” is confusing because it is axiomatic that the omentum or the FALC would be the primary site of expansion as these are the only choices in sites recited in the claim for the cells to expand thereto. That is, by including the term “selected from” in the claims, said cells are required to go to either the omentum or the FALC. Thus, the recitation “primary site of expansion” does not appear needed. 
Also of note, dependent claims refer to “expansion site(s)” and not “primary site of expansion.” If in claim 3 and claim 17, Applicant is identifying the omentum and the FALC as primary site of expansion (from claim 3 “….expand to one or more site(s) selected from the omentum and the fat associated lymphoid clusters (FALC) along the blood vessels in the mesentery as primary site of expansion within 7 days after the administration”), then the dependent claims should be consistent. For example, claim 4 refers to “expand to said expansion site(s) within 5 days.” This should recite ‘expand to said primary site of expansion within 5 days’ -or something similar- as claim 3 makes clear that the expansion is to the primary site of expansion within 7 days. 

Claims 3, 5, 7, 18, 19, 20, 21, 22, 23 and 24 are separately rejected under 35 U.S.C. 112. Each of said claims recite administering the lymphoma cells  intraperitoneally to a mouse. Since the step of administering lymphoma cells was previously performed in independent claims 1 and 17, these claims should recite, inter alia, “…the mouse.” This makes it clear that the intraperitoneal administration of the lymphoma cells is not to a mouse that is different from the mouse in the independent claims. 

Claims 1-7 and 17-23 are separately rejected under 35 U.S.C. 112 (b). Claim 1  is drawn to a method for the assessment of the effect of an agent on lymphoma cells.  The metes and bounds of this claim are unclear. Specifically, the metes and bounds of the effect of the agent on lymphoma cells is unclear. This is notable because without knowing what to look for, how can an assessment be made?  MPEP 2173.04 states that a broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. 
The questions here are numerous. At the outset, what’s an effect? Are the effects of the agent on the lymphoma cells a physical or chemical effect? This can determine what instruments to use for the assessment- e.g. a microscope or a PCR test? Are the effects of the agent on the proliferation of lymphoma cells? Are the effects of the agent on the migration of the lymphoma cells? Are the effects of the agent on the recruitment of other cells to the lymphoma cells? Each of these assessments are clear- they present an objective and in that, provide boundaries to assess this objective. This is not what is presently recited in claim 1. There is no objective. A method for the assessment of an effect on lymphoma cells is vague and has no boundaries. Note that similarly worded independent claim 31 is not included in this rejection because claim 31 is drawn to assessment of the agent on the propagation of the lymphoma cells.  The boundaries of this claim are clear as the scope of the claim is clearly delineated.
 
The preamble of claim 1 recites “the assessment” and “the effect.” The preamble of claim 24 recites “the assessment.” The preamble of claim 31 recites “the assessment”, “the effect” and “the interaction.” The preamble of claim 33 recites “the propagation” and “the accession number.” By using the article “the”, the implication is that the terms following have been previously recited.  This is inaccurate. Each of these terms lack antecedent basis as they were not previously recited. 
Clarification on all of these matters is requested. 

 Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632